— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), rendered December 1, 1983, convicting him of robbery in the second degree (two counts), grand larceny in the third degree, and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Judgment affirmed.
The complaining witness knew the defendant; therefore, the denial of that branch of the defendant’s motion which was to suppress a station house showup identification was not error since it was confirmatory in nature (see, People v Charles, 111 AD2d 405).
The defendant’s remaining contention is unpreserved (see, People v Nuccie, 57 NY2d 818, 819) and we decline to reach it in the interest of justice. Mollen, P. J., Lazer, Thompson and Kunzeman, JJ., concur.